                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MAZ PARTNERS LP,

                    Plaintiff,

v.                                                    Case No: 6:19-cv-619-Orl-40LRH

FIRST CHOICE HEALTHCARE
SOLUTIONS, INC. and CHRISTIAN
ROMANDETTI, SR.,

                    Defendants.
                                        /

                                        ORDER

      This cause is before the Court on Plaintiff Maz Partners LP's Motion for

Appointment of Lead Plaintiff and Approval of Selection of Counsel (Doc. 29) filed on May

28, 2019. The United States Magistrate Judge has submitted a report recommending that

the motion be granted in part and denied in part.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed June 12, 2019 (Doc. 34), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     MAZ Partners LP's Motion for Appointment of Lead Plaintiff and Approval

of Selection of Counsel (Doc. 29) is GRANTED IN PART AND DENIED IN PART.

      3.     Plaintiff MAZ Partners LP is APPOINTED as lead plaintiff in this case

pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(i).
      4.     The law firm of Wolf Popper, LP is APPOINTED as lead counsel

representing the purported class pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v).

      5.     Plaintiff’s request to appoint the law firm of Rice Pugatch Robinson Storfer

& Cohen PLLC as “liaison counsel” in this case is DENIED.

      6.     The motion is DENIED in all other respects.

      DONE AND ORDERED in Orlando, Florida on June 27, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
